ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_07_FR.txt. 543




           DÉCLARATION DE M. LE JUGE BENNOUNA



   J’ai voté en faveur du dispositif de l’arrêt et je considère, sous réserve
des limitations qu’il prévoit, que la Cour est compétente pour examiner,
au fond, la requête de la Croatie. Cependant, je ne suis pas d’accord avec
l’ensemble du raisonnement qui sous-tend la décision de la Cour en
faveur de sa compétence ratione personae en cette affaire. Il s’agit, en
particulier, de toute la partie de l’arrêt qui fait appel à la jurisprudence
amorcée par la Cour permanente de Justice internationale dans l’affaire
des Concessions Mavrommatis en Palestine (arrêt no 2, 1924, C.P.J.I.
série A no 2, p. 34) pour fonder la capacité d’un Etat d’être partie à l’ins-
tance aux termes du paragraphe 1 de l’article 35 du Statut (soit les para-
graphes 81 à 92 de l’arrêt).
   En effet, la Cour, après avoir rappelé (arrêt, par. 79) qu’en règle géné-
rale sa compétence doit s’apprécier au moment de l’introduction de l’ins-
tance, la date critique étant dès lors le 2 juillet 1999, souligne néanmoins
qu’elle-même, comme sa devancière, a
      « fait preuve de réalisme et de souplesse dans certaines hypothèses où
      les conditions de la compétence de la Cour n’étaient pas toutes rem-
      plies à la date de l’introduction de l’instance mais l’avaient été pos-
      térieurement, et avant que la Cour décide sur sa compétence » (ibid.,
      par. 81).
   Or, la Cour a choisi de prendre en compte les conclusions auxquelles
elle est parvenue dans ses arrêts de 2004 sur la Licéité de l’emploi de la
force, à savoir que la RFY n’était pas membre des Nations Unies, ni par-
tie au Statut de la Cour, entre la dissolution de la RFSY, en 1992, et son
admission aux Nations Unies le 1er novembre 2000. Il en découle ainsi
que la Cour, en la présente affaire, n’était pas compétente à la date de
l’introduction de l’instance par la Croatie, le 2 juillet 1999, mais qu’elle
pourrait cependant le devenir si la condition manquante, soit la qualité
de partie au Statut de la RFY, venait à être remplie avant qu’elle ne
décide sur sa compétence. En effet, toute la rationalité de la jurisprudence
Mavrommatis est fondée sur la possibilité qu’aurait le demandeur, après
le dépôt de la requête, de la réintroduire à tout moment, avant que la
compétence ne soit tranchée définitivement. Ainsi, du point de vue d’une
bonne administration de la justice, la Cour serait à même de passer outre
au vice initial qui frappait sa compétence. Telle est la logique qui fonde le
raisonnement de la Cour, encore faut-il que celui-ci soit mené à son
terme, car autrement il s’agirait d’un raisonnement boiteux qui ne peut
emporter la conviction. Il n’est pas concevable, en effet, afin de contour-
ner certains obstacles et d’éviter des difficultés, de ne pas aller au bout de

135

544     APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


la logique empruntée, sachant que la soi-disant conduite prudente de la
Cour risque de se révéler inconciliable avec la rigueur juridique.
   Je crains que la Cour ne se soit engagée dans une voie sans issue, en
refusant de tirer toutes les conséquences de la construction juridique ins-
pirée de la jurisprudence Mavrommatis. Elle se contente, en effet, de
constater que la Serbie est redevenue Membre des Nations Unies et partie
au Statut à compter du 1er novembre 2000, et que dès lors elle a la capa-
cité d’être partie à la procédure devant la Cour.
   Dans cette affaire, cependant, il reste à se demander quel est le sort de
la notification par la RFY, une fois qu’elle est devenue Membre des
Nations Unies le 1er novembre, de son adhésion à la convention sur le
génocide, contenant une réserve à l’article IX sur la compétence ratione
materiae de la Cour (adhésion en date du 6 mars 2001, devenue effective
le 10 juin suivant).
   La Cour peut-elle s’appuyer sur la jurisprudence Mavrommatis et se
déclarer compétente sans s’inquiéter de l’impact de cette adhésion assor-
tie d’une réserve ? Peut-elle se contenter de constater que la condition
manquante, de l’article 35, paragraphe 1, du Statut, a été satisfaite à par-
tir du 1er novembre et que, dès lors, la compétence de la Cour est acquise,
dans la mesure où la première condition, celle de la qualité de la RFY en
tant que partie à la convention sur le génocide, était avérée dès l’intro-
duction de l’instance par la Croatie le 2 juillet 1999 ?

   Je ne pense pas que la Cour puisse faire l’économie de l’examen de
l’adhésion du 6 mars 2001 assortie d’une réserve à l’article IX, pour la
simple raison que toute la rationalité de la jurisprudence Mavrommatis
risque de s’écrouler puisqu’elle est fondée sur la possibilité pour le deman-
deur de la saisir de nouveau et à tout moment. C’est bien la terminologie
que la Cour a utilisée dans son arrêt de 1996 dans l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie Herzégovine c. Yougoslavie), exceptions prélimi-
naires : « la Bosnie-Herzégovine pourrait à tout moment déposer une
nouvelle requête, identique à la présente, qui serait de ce point de vue
inattaquable » (C.I.J. Recueil 1996 (II), p. 614, par. 26).
   Il convient donc de se demander, dans le cas où la requête de la Croatie
serait présentée de nouveau après le 10 juin 2001 (soit au lendemain de
l’entrée en vigueur de l’adhésion de la RFY), si elle serait « inattaquable ».
Et la réponse à une telle question n’est possible qu’à l’issue de l’examen
de l’adhésion en question.
   Or une telle réponse, à notre avis, tombe sous le sens et elle devrait être
relativement simple. En effet, dans la mesure où la Cour a estimé que la
RFY était partie depuis le 27 avril 1992, sans discontinuité, à la conven-
tion sur le génocide, y compris son article IX, elle devrait en conclure que
l’adhésion du 6 mars 2001, assortie d’une réserve, ne peut produire aucun
effet juridique dans les relations entre les deux Parties.
   Il est établi, en effet, qu’on ne peut adhérer à un traité auquel on est
déjà partie. D’ailleurs, la Croatie a formulé une objection le 18 mai 2001

136

545     APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


contre le dépôt de l’instrument d’adhésion de la RFY à la convention sur
le génocide, au motif que celle-ci était « déjà liée par la convention ». On
ne voit pas, dès lors, quel pourrait être le sens de l’adhésion de la RFY le
6 mars 2001, si ce n’est la volonté d’échapper partiellement à son enga-
gement préalable en excluant l’article IX relatif à la compétence de la
Cour. Cela est d’autant plus probant que ce pays n’a pas recouru à une
telle procédure pour ses autres engagements conventionnels. C’est ainsi
que la RFY a notifié, par lettre en date du 6 mars 2001 au Secrétaire
général des Nations Unies, son intention de succéder à plusieurs traités
multilatéraux dont il est le dépositaire, en soulignant qu’elle « s’engage
formellement à en remplir les conditions y stipulées à partir du 27 avril
1992, date à laquelle [elle] a assumé la responsabilité de ses relations
internationales ». (Il s’agit d’une liste de traités jointe en annexe auxquels
la République socialiste fédérative de Yougoslavie était partie.)


   Il était, à mon avis, du devoir de la Cour de procéder à ce constat pour
lever toute ambiguïté quant à l’application de la jurisprudence Mavrom-
matis, dans la présente affaire, comme base de compétence. On peut
regretter qu’elle ne l’ait pas fait, probablement par excès de prudence. Or,
celle-ci n’était pas justifiée, en l’occurrence, dans la mesure où la Cour
statue avec la force relative de la chose jugée, ne valant ainsi que dans les
relations entre les deux Parties. Il en découle, finalement, que le raison-
nement sur ce point est lacunaire et donc insatisfaisant, ce qui est suscep-
tible d’affaiblir les conclusions finales de la Cour, qui sont pourtant, à
mon avis, parfaitement fondées. On s’attend de la part de l’organe judi-
ciaire principal des Nations Unies qu’il aide à clarifier les situations juri-
diques confuses, et il ne peut le faire qu’en allant au bout de la logique
inhérente au cheminement qu’il a décidé d’emprunter.

                                         (Signé) Mohamed BENNOUNA.




137

